By the Court.
The declarations of the wife in open court sometime after her obtaining a divorce, must be considered as having reference to the then subject matter. It abandons her *57claim on her first petition, but on proper grounds she may resume it at a future period, on a new petition.
Several witnesses were examined on both sides, and the facts appeared as follows:
The libellant was the second wife of the respondent, and had two children by him, one of whom was lately dead, and the other was about the age of 16 years. He formerly carried on the blacksmith trade, but having twice broken his leg, he purchased a lot of ground in the city, and built a good three-story house thereon, though a considerable part of his tradesmen’s bills remained unpaid. He now keeps a well accustomed tavern.
After the divorce, the wife received her clothing, a bed and bedding, and sundry articles of household furniture from her husband. And her step-daughter swore, that the libellant broke *open a chest, and took away money and valuable papers, *58] and by means of a false key, opened her husband’s desk, and tohk out money at different times, both before and after the divorce. She also gave testimony, that shortly after her stepmother’s divorce, the libellant came to her father’s house, and lived with him two or three days, but the witness could neither tell the time of the divorce, nor when this reconciliation happened. It also appeared highly probable from other circumstances, that she was incorrect in point of time. After a separation the respondent continued his tavern, with the assistance of a woman named Hamel, with whom -he had formerly an illicit connection. The libellant rented a house in a remote part of the city, kept lodgers, was engaged occasionally as a nurse, and maintained her two children.
It was insisted for the respondent, that there had been a reconciliation between the parties after the divorce, and that the husband’s freely cohabiting with his wife, though after an act of adultery, entitled her to dower. Co. Lit. 32, a, b. A single instance of reconciliation is sufficient, after the -sentence of divorce pronounced, to preclude the wife from a separate maintenance under the former decree. No line'can possibly be drawn to ascertain the continuance of a reconciliation ; but when once it has voluntarily obtained, the husband may even use force to complete the enjoyment of his marital rights. A new sentence of divorce became necessary to found the libellant’s claim of alimony.
By the Court. If the parties have been reconciled to each other since their divorce from bed and board, a fresh decree of divorce would be indispensably necessary to entitle the wife to alimony. We think the step-daughter has been mistaken as to the time of their last cohabitation; and several circumstances strengthen our opinion. It is moreover highly improbable, that while her former claim for a separate maintenance was pending, she would live with her husband. Adopting as a fact, that this instance of reconciliation occurred previous to the 15th Septem*58ber 1792, we award, that the respondent pay to the libellant 120 dollars annually, in half yearly payments, for her separate maintenance.
Cited in 2 Phila. 394.
The respondent declared his intention to appeal to the High Court of Errors, and Appeals, which was granted to him.